DETAILED ACTION
The following Office Action is in response to the Amendment filed on August 1, 2022.  Claims 1-8, 12, 13, 21, 22, and 24-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 5 of the Applicant’s Response filed on August 1, 2022, the cancellation of claim 23 has rendered the objection to the claim moot.  Therefore, the objection is withdrawn.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. §§ 102 and 103” section on pages 5-9 of the Applicant’s Response filed on August 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Zubiate reference does not teach the limitation of “an instrument system including a first elongate member and a second elongate member positioned coaxially with the first elongate member, the first and second elongate members each having at least one articulation cable for bending the respective one of the first or second elongate members” and “the first elongate member having a greater number of articulation cables than the second elongate member”, arguing that the Zubiate reference does not teach the second elongate member including at least one articulation member, but instead teaches a tensioning cable, which cannot be reasonably interpreted as an articulation wire.  However, the examiner asserts that the term “articulation wire” must be given its broadest reasonable interpretation.  An articulation wire would be described as a wire that causes articulation, wherein “articulation” is defined as “the action or manner of jointing or interrelating” <merriam-webster.com/dictionary/articulation>.  Given the tensioning cable of the second elongate member of the Zubiate reference serves to interrelate the number of links of the second elongate member, and allows them to serve as joints by allowing them to go from a bent, limp mode, to a straight rigid mode, the tensioning cable may be broadly interpreted as an articulation cable, therein teaching the limitation.  By being able to go from a bent limp mode to a straight, tensioned, rigid mode, the cables are therein capable of causing the second elongate member to bend, therein further teaching the functional limitation of “for bending the respective first or second elongate members”.  The cables of the first elongate wire are described as steering cables, therein suggesting that they cause the first elongate member to bend to steer the directionality of the elongate member.  Furthermore, it is noted by the examiner that the reference teaches that the device may comprise “one or more cables” and that “one or more of the cables may be steering and/or tensioning cables”.  The inclusion of “and/or” suggests that a variety of embodiments are envisioned where the cables may be any combination of tensioning cables or steering cables, therein teaching that an embodiment exists where both the first elongate member and the second elongate member may include steering cables, wherein the reference further teaches that the first elongate member may include a greater number of cables than the second elongate member (Zubiate; [¶ 0023]).  Therefore, the rejections of the claims under 35 U.S.C. §§ 102(a)(1) and 103 stand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Concerning claims 32 and 33, lines 2-3 of both claims recite the limitation “the respective first elongate members”.  However, only one first elongate member is claimed, not a plurality, therein making the scope of the claims indefinite.  Upon examination of the Specification, it appears “the respective first elongate members” is intended to refer to “the respective at least one articulation cable” and will be interpreted as such for the purposes of compact prosecution.
Concerning claim 33, line 1 of the claim recites the phrase “The robotically controlled system of Claim 23”, wherein claim 23 has been cancelled, therein making it indefinite as to the scope of the claim given it cannot be determined which claim 33 is intended to be dependent upon.  For the purposes of compact prosecution, claim 33 will be interpreted as being dependent upon claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zubiate (US 2011/0184241, hereinafter Zubiate).
Concerning claim 21, the Zubiate et al. prior art reference teaches a robotically controlled system (Figure 1; 10) that may be used in a variety of surgical procedures ([¶ 0019]), which may include a procedure for removing a clot from a patient, comprising: an instrument system including a first elongate member (Figure 3; 14) and a second elongate member (Figure 1; 12) positioned coaxially with the first elongate member (Figure 2; 12, 14), the first and second elongate members each having at least one articulation cable ([¶ 0023]; cables are described as ‘steering cables and/or tensioning cables’) for bending the respective one of the first or second elongate members (the cables are described as being steering or tensioning cables, therein teaching an embodiment where both first and second elongate members may both include steering cables for bending the first or second elongate members, wherein even if the second elongate member includes a tensioning cable, a tensioning cable is capable of bending the second elongate member from a limp bent configuration, to a rigid straight configuration), the first elongate member capable of being articulated independently from the second elongate member ([¶ 0022]), wherein the second elongate member includes at least one articulation cable and the first elongate member has a greater number of articulation cables than the first ([¶ 0023], the first elongate member may have three cables, the second elongate member may have one cable); and an instrument drive system ([¶ 0063], the cables are to be actuated by a system of actuators, which may together be interpreted as a drive system), wherein the instrument drive system comprises a first instrument driver for driving the first elongate member and a second instrument driver for driving the second elongate member ([¶ 0063], given each cable requires its own actuator, the actuators associated with the cables of the first elongate member may be interpreted as the first instrument driver, and the actuators associated with the cables of the second elongate member may be interpreted as the second instrument driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai).
Concerning claims 1 and 22, the Zubiate et al. prior art reference teaches a robotically controlled system (Figure 1; 10) that may be used in a variety of surgical procedures ([¶ 0019]) comprising: an instrument system including a first elongate member (Figure 3; 14) and a second elongate member (Figure 1; 12) positioned coaxially with the first elongate member (Figure 2; 12, 14), the first and second elongate members each having at least one articulation ([¶ 0023]; cables are described as ‘steering cables and/or tensioning cables’) for bending the respective one of the first or second elongate members (the cables are described as being steering or tensioning cables, therein teaching an embodiment where both first and second elongate members may both include steering cables for bending the first or second elongate members, wherein even if the second elongate member includes a tensioning cable, a tensioning cable is capable of bending the second elongate member from a limp bent configuration, to a rigid straight configuration), the first elongate member capable of being articulated independently from the second elongate member ([¶ 0022]), wherein the second elongate member includes at least one articulation cable and the first elongate member has a greater number of articulation cables than the first ([¶ 0023], the first elongate member may have three cables, the second elongate member may have one cable), wherein the instrument drive system comprises a first instrument driver for driving the first elongate member and a second instrument driver for driving the second elongate member ([¶ 0063], given each cable requires its own actuator, the actuators associated with the cables of the first elongate member may be interpreted as the first instrument driver, and the actuators associated with the cables of the second elongate member may be interpreted as the second instrument driver), but it does not specifically teach the second elongate member being coupled to a pump for performing an aspiration on a clot.
However, the Zubiate reference teaches that the second elongate member may include any number of ports running through the second elongate member for the introduction of tools ([¶ 0062]), while the Desai reference teaches a similar robotically controlled system for removing an object from a patient which includes an elongate member that performs an aspiration function on an object in a patient, wherein said elongate member provides suction through its attachment to a pump (Desai; [¶ 0191]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of the ports of the second elongate member of the Zubiate reference be connected to a pump  as in the Desai reference to allow the system of the Zubiate reference to be used in a procedure for removing a tissue from a patient, wherein said tissue may be a clot (Desai; [¶ 0191]).
Claims 2, 3, 5, 24, 25, 27, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1 and 22 above, and further in view of Romo (US 2017/0119413).
Concerning claims 2, 3, 5, 24, 25, and 27, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, wherein the Zubiate reference teaches that the second elongate member may include any number of ports running through the second elongate member for the introduction of tools ([¶ 0062]), while the Romo reference teaches a robotically controlled system (Romo; Figure 1 & 9A; 100) comprising: an instrument system including a first elongate member (Romo; Figure 9A; 825) and a second elongate member positioned coaxially with the first elongate member (Romo; Figure 9A; 815), wherein the second elongate member includes an aspiration port for performing an aspiration function on the object (Figure 9A; 835); and an instrument drive system for driving the instrument system (Figure 1A; 114), wherein the instrument drive system comprises a first instrument driver for driving the first elongate member (Figure 9A; 102A) and a second instrument driver for driving the second elongate member (Figure 9A; 102B), wherein the Romo reference further teaches the instrument system further comprising a third elongate member that is positioned within the first elongate member and the second elongate member (Figure 9A; 830), said third elongate member capable of physically modifying a clot via a wire basket, wherein said wire basket may be interpreted as a distal guard (Figure 5B; 550, the basket of the third elongate member is capable of gripping and breaking up or moving a clot and may be interpreted as a distal guard given the basket guards from an object moving distally).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the robotically controlled system of the Zubiate and Desai combination include the third elongate member of the Romo reference to allow the system to be used specifically for extracting a foreign body within a patient (Romo; [¶ 0083]), wherein said foreign body may be a clot.
Concerning claims 32 and 33, the combination of the Zubiate and Desai as discussed above teaches the robotically controlled system of claims 1 and 21, but does not specifically teach the first elongate member comprising at least one coil pipe, wherein the at least one coil pipe receives the respective at least one articulation cable.
However, the Romo reference teaches a robotically controlled system (Romo; Figure 1 & 9A; 100) comprising: an instrument system including a first elongate member (Romo; Figure 9A; 825) and a second elongate member positioned coaxially with the first elongate member (Romo; Figure 9A; 815), the first and second elongate members each having at least one articulation cable for bending the respective one of the first and second elongate members, wherein the elongate members comprise at least one coil pipe, wherein the at least one coil pipe receives the respective at least one articulation cable ([¶ 0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first elongate member of the Zubiate and Desai combination include the at least one coil pipe of the Romo reference, wherein the at least one coil pipe receives the respective at least one articulation cable to provide a transfer of axial compression back to the origin of the load upon actuation of the articulation cables (Romo; [¶ 0066]).
Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) and Romo (US 2017/0119413) as applied to claims 2, 3, 5, 24, 25, 27, 32, and 33 above, and further in view of Tah et al. (US 2014/0276913, hereinafter Tah).
Concerning claims 4 and 26, the combination of the Zubiate, Desai, and Romo references as discussed above teaches the robotically controlled system of claims 3 and 25, but does not specifically teach the third elongate member comprising a blade.
However, the Tah reference teaches an elongate member (Figure 5C; 402) that is a retrieval member having a basket at its distal end for capturing an object within a patient (Figure 5C; 410), therein having the same structure and function as the third elongate member of the Zubiate, Desai, and Romo combination, wherein the basket may further comprise sharpened blades to cut through tissue (Tah; [¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the basket of the third elongate member of the Zubiate, Desai, and Romo combination include blades as in the Tah reference to allow the third elongate member to cut through tissue to assist in the retrieval of a foreign object within a patient (Tah; [¶ 0048]).
Claims 6, 7, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) and Romo (US 2017/0119413) as applied to claims 2, 3, 5, 24, 25, 27, 32, and 33 above, and further in view of Teague (US 2007/0299456).
Concerning claims 6, 7, 28, and 29, the combination of the Zubiate, Desai, and Romo references as discussed above teaches the robotically controlled system of claims 3 and 25, but does not specifically teach a fourth elongate member positioned within the third elongate member.
However, the Teague reference teaches an elongate member (Figure 1B; 120) that is an elongate retrieval member having a basket at its distal end for capturing an object within a patient (Figure 1B; 100d), therein having the same structure and function as the third elongate member of the Zubiate, Desai, and Romo combination, wherein the elongate retrieval member may comprise an additional elongate member positioned within the elongate retrieval member in the form of a guidewire (Figure 3B; 400).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Zubiate, Desai, and Romo combination include a fourth elongate member positioned within the third elongate member in the form of a guidewire as in the Teague reference to assist in guiding the third elongate member to its desired position (Teague; [¶ 0052]).
Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1 and 22 above, and further in view of Hoffman et al. (US 2018/0360479, hereinafter Hoffman).
Concerning claim 8 and 30, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, but does not specifically teach the first elongate member comprising an inflatable member for occluding a vessel.
However, the Hoffman reference teaches a robotically controlled system for removing a clot from a patient (Figure 2; 1) comprising an instrument system including a first elongate member (Figure 4; C) and a second elongate member positioned coaxially with the first elongate member (Figure 4; 10), wherein the system is connected to a suction system to support clot retrieval, and the first elongate member comprises an inflatable member for occluding the vessel ([¶ 0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first elongate member of the Zubiate and Desai combination include an inflatable member as in the Hoffman reference to facilitate the retrieval of foreign tissue from a patient and to avoid dispersion of the foreign tissue along the blood flow (Hoffman; [¶ 0094]).
Claims 12, 13, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (US 2011/0184241, hereinafter Zubiate) in view of Desai et al. (US 2013/0218005, hereinafter Desai) as applied to claims 1 and 22 above, and further in view of Nowlin et al. (US 2007/0013336, hereinafter Nowlin).
Concerning claims 12, 13, and 31, the combination of the Zubiate and Desai references as discussed above teaches the robotically controlled system of claims 1 and 21, wherein the Zubiate reference further teaches that the system is a robotically controlled system ([¶ 0002]), but does not specifically teach a processor system for assisting in task prioritization.
However, the Nowlin reference teaches a robotically controlled surgical device, wherein the system includes a processor configured by software instructions to calculate a motion of the robotic linkages to move the system ([¶ 0005]), wherein said processor may further assist in task prioritization ([¶ 0083]) and is capable of gathering information related to the operative area, which may include a location of an occlusion ([¶ 0056], image of surgical site provides information of the operative area).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Zubiate and Desai combination include the processor of the Nowlin reference to provide a control unit that drives the elongate members of the system to avoid collisions involving one or more moving robotic structures (Nowlin; [¶ 0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/
Examiner, Art Unit 3771                          
10/18/2022